UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2296



THE    CIT    GROUP/EQUIPMENT        FINANCING,
INCORPORATED,

                                              Plaintiff - Appellee,

          versus


NABIL J. ASTERBADI,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-93-857-1)


Submitted:   March 23, 2005                 Decided:   April 1, 2005


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dale A. Cooter, COOTER, MANGOLD, TOMPERT & WAYSON, L.L.P.,
Washington, D.C., for Appellant. Steven N. Leitess, Jeremy S.
Friedberg, Andrew L. Cole, LEITESS, LEITESS & FRIEDBERG, P.C.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Nabil J. Asterbadi appeals the district court’s order

denying his motion for correction of judgment under Fed. R. Civ. P.

60(a).   We have reviewed the record and find that the district

court did not abuse its discretion by denying the motion.      See

Kocher v. Dow Chem. Co., 132 F.3d 1225, 1229 (8th Cir. 1997)

(stating review standard).   Accordingly, we affirm for the reasons

stated by the district court.   See CIT Group/Equip. Fin., Inc. v.

Asterbadi, No. CA-93-857-1 (E.D. Va. filed Sept. 24, 2004 & entered

Sept. 28, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -